             Case 1:20-cv-07724-RA Document 40
                                            41 Filed 02/26/21
                                                     03/01/21 Page 1 of 1



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                              Direct Number: (305) 714-9722
                                                                                                  tchase@JonesDay.com




                                               February 26, 2021


VIA ECF

The Honorable Ronnie Abrams
United States District Judge
United States District Court for the
Southern District of New York
40 Foley Square, Rm. 2203
New York, NY 10007

                               Re:      Adams v. Bloomberg L.P., No. 1:20-cv-07724-RA

Dear Judge Abrams:

        On behalf of Defendant Bloomberg L.P., we write to notify Your Honor that the parties
anticipate submitting a joint discovery plan pursuant to Rule 26(f) for the Court’s approval by
March 5, 2021. The parties originally anticipated submitting the Rule 26(f) joint discovery plan
on February 26, 2021. The parties have met and conferred on the Rule 26(f) joint discovery plan
and have made significant progress, and agree that an additional week is needed to finalize the
Rule 26(f) joint discovery plan.

         We appreciate Your Honor’s attention to this matter.

                                                            Respectfully submitted,

                                                            s/ Terri L. Chase

                                                            Terri L. Chase

cc:      Artemio Guerra                                                              Application granted.
         Attorney for Plaintiff
                                                                                     SO ORDERED.



                                                                                     ________________________
                                                                                     Hon. Ronnie Abrams
                                                                                     03/01/2021


AMS TERDAM • ATL ANTA • BEIJING • BOS TO N • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLUMBUS • DALL AS • DETROIT
DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • LO NDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
